Exhibit 10.40

 

MASTER AGREEMENT

 

AMONG

 

KERZNER INTERNATIONAL NORTH AMERICA, INC.,

 

COLONY RIH HOLDINGS, INC.,

 

RESORTS INTERNATIONAL HOTEL AND CASINO, INC.,

 

RESORTS REAL ESTATE HOLDINGS, INC.,

 

RESORTS INTERNATIONAL HOTEL, INC.

 

And

 

NEW PIER OPERATING COMPANY, INC.

 

March 18, 2004

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

ARTICLE I RECITALS    2

Section 1.1.

  

Recitals

   2 ARTICLE II DEFINITIONS    2

Section 2.1.

  

Definition of Certain Terms

   2

Section 2.2.

  

Use of Certain Terms

   3 ARTICLE III CONDITIONS PRECEDENT    3

Section 3.1.

  

Conditions Precedent to the Obligations of KINA

   3

Section 3.2.

  

Conditions Precedent to the Obligations of the Resorts Group Companies

   5 ARTICLE IV COVENANTS OF HOLDINGS AND PURCHASER    6

Section 4.1.

  

Maintenance of Office or Agency

   6

Section 4.2.

  

Maintenance of Existence and Conduct of Business

   7

Section 4.3.

  

Capital Structure

   7

Section 4.4.

  

Payment of Charges

   7

Section 4.5.

  

Books and Records

   8

Section 4.6.

  

Litigation

   8

Section 4.7.

  

Insurance

   8

Section 4.8.

  

Compliance with Law

   8

Section 4.9.

  

Certain Asset Sales

   8

Section 4.10.

  

Mergers, Etc.

   8

Section 4.11.

  

Investments

   9

Section 4.12.

  

Indebtedness

   10

Section 4.13.

  

Maintenance of Business

   10

Section 4.14.

  

Transactions with Affiliates

   10

Section 4.15.

  

Financial Statements and Information

   10

Section 4.16.

  

Liens

   12

Section 4.17.

  

Capital Expenditures

   12

Section 4.18.

  

Restricted Payments

   12

Section 4.19.

  

Additional Holdings Obligations

   12 ARTICLE V ADDITIONAL COVENANTS OF HOLDINGS IN RESPECT OF RESORTS, RIH, NEW
PIER AND EACH NEW GUARANTOR    13

Section 5.1.

  

Indebtedness

   13

Section 5.2.

  

Delivery of Amendments to Operating Company Debt Documents

   14

Section 5.3.

  

Indenture

   14

Section 5.4.

  

Transactions with Affiliates

   14

Section 5.5.

  

Restricted Payments

   14

Section 5.6.

  

Future Guarantees

   14

Section 5.7.

  

Financial Statements and Information

   14

Section 5.8.

  

CIT Credit Facility

   14 ARTICLE VI ADDITIONAL COVENANTS    15

Section 6.1.

  

Consent Fees

   15

Section 6.2.

  

Termination of Certain Covenants and Agreements

   15 ARTICLE VII REPRESENTATIONS AND WARRANTIES    16

Section 7.1.

  

Organization and Standing of the Resorts Group Companies; Ownership

   16

 

i



--------------------------------------------------------------------------------

Section 7.2.

  

Corporate Action

   16

Section 7.3.

  

Noncontravention

   16

Section 7.4.

  

Governmental Approvals

   17

Section 7.5.

  

Litigation

   17

Section 7.6.

  

Compliance

   17

Section 7.7.

  

Title to Capital Stock

   17

Section 7.8.

  

Indebtedness

   18

Section 7.9.

  

No Brokers or Finders

   18

Section 7.10.

  

No Defaults

   18

Section 7.11.

  

Material Business Purpose

   18

Section 7.12.

  

Ranking

   18

Section 7.13.

  

SEC Documents

   18

Section 7.14.

  

ERISA

   18

Section 7.15.

  

Holdings Subsidiaries

   18

Section 7.16.

  

CIT Agreements

   18 ARTICLE VIII MISCELLANEOUS    19

Section 8.1.

  

Complete Agreement; Amendments

   19

Section 8.2.

  

No Assignment

   19

Section 8.3.

  

Fees and Expenses

   19

Section 8.4.

  

No Waiver by Holder

   19

Section 8.5.

  

WAIVER OF JURY TRIAL

   20

Section 8.6.

  

Severability

   20

Section 8.7.

  

Parties

   20

Section 8.8.

  

Authorized Signature

   20

Section 8.9.

  

Governing Law

   20

Section 8.10.

  

Notices

   20

Section 8.11.

  

Confidentiality

   21

Section 8.12.

  

Section Titles

   22

Section 8.13.

  

Exhibits, etc.

   22

Section 8.14.

  

Specific Performance

   22

Section 8.15.

  

Remedies Cumulative

   22

Section 8.16.

  

Counterparts

   23

Section 8.17.

  

Termination of Option Agreement

   23

Section 8.18.

  

Other Agreements

   23

 

Annexes, Schedules and Exhibits

 

Annex I

  

Certain Definitions

   I-1

Schedule 2.1(1)

  

Casino Property Description

Schedule 2.1(2)

  

Operating Company Debt

Schedule 4.11

  

Permitted Investments of Holdings

Schedule 4.12

  

Existing Indebtedness of Holdings

Schedule 7.7

  

Equity Interests of Purchaser, Resorts, RIH and New Pier

Schedule 7.8

  

Operating Company Debt Documents

Schedule 7.15

  

Holdings Subsidiaries

 

- ii -



--------------------------------------------------------------------------------

Exhibit A

  

Form of Secured Promissory Note

Exhibit B

  

Form of Purchase Agreement

Exhibit C

  

Form of Security Agreement

Exhibit D

  

Form of First Mortgage

Exhibit E

  

Form of Assignment

Exhibit F

  

Form of Lease Amendment

Exhibit G

  

Form of Holdings Guarantee

Exhibit H

  

Form of Stock Pledge Agreement

Exhibit I

  

Form of RRN Guarantee

Exhibit J

  

Form of Subordination Agreement

Exhibit K

  

Form of Environmental Indemnity Agreement

Exhibit L

  

Form of Willkie Farr & Gallagher opinion

Exhibit M

  

Form of Potter Anderson opinion

Exhibit N

  

Form of Graham Curtin and Sheridan opinion

Exhibit O

  

Provisions to be included in the Amended and Restated Certificate of
Incorporation of Purchaser

Exhibit P

  

Form of Irrevocable Instruction Letter to Trustee

Exhibit Q

  

Form of New Guarantor Guarantee

 

- iii -



--------------------------------------------------------------------------------

MASTER AGREEMENT dated as of March 18, 2004, among KERZNER INTERNATIONAL NORTH
AMERICA, INC. (f/k/a Sun International North America, Inc.), a Delaware
corporation (“KINA”), COLONY RIH HOLDINGS, INC., a Delaware corporation
(“Holdings”), RESORTS INTERNATIONAL HOTEL AND CASINO, INC. (f/k/a Colony RIH
Acquisitions, Inc.), a Delaware corporation (“Resorts”), RESORTS REAL ESTATE
HOLDINGS, INC., a New Jersey corporation (“Purchaser”), RESORTS INTERNATIONAL
HOTEL, INC., a New Jersey corporation (“RIH”), and NEW PIER OPERATING COMPANY,
INC., a New Jersey corporation (“New Pier”) (Holdings, Resorts, Purchaser, RIH
and New Pier, together with any Subsidiary of Resorts that hereafter issues a
Guaranty (as defined below) to KINA are herein referred to individually as a
“Resorts Group Company”, and, collectively, the “Resorts Group Companies”).

 

WHEREAS, Holdings owns 100% of the outstanding stock of Resorts, and Resorts,
through RIH, its Wholly Owned Subsidiary (as such term is defined in Article II
below), owns and operates the Casino Property (as defined below in Article II);

 

WHEREAS, Resorts acquired all the issued and outstanding shares of capital stock
of each of RIH and New Pier on April 25, 2001 from GGRI, Inc., a Wholly Owned
Subsidiary of KINA, pursuant to that certain Purchase Agreement dated as of
October 30, 2000 (as amended, the “Resorts Purchase Agreement”), among KINA, as
Parent, GGRI, Inc., as Seller and Resorts, as Buyer;

 

WHEREAS, in connection with the transactions contemplated by the Resorts
Purchase Agreement, KINA and Resorts entered into that certain Option Agreement,
dated April 25, 2001 (as amended, the “Option Agreement”), pursuant to which
KINA has granted Resorts an option (the “Option”) to purchase the Premises (as
such term is defined in the Option Agreement) for a purchase price in cash of
$40,000,000;

 

WHEREAS, in connection with the transactions contemplated by the Resorts
Purchase Agreement, Resorts currently is leasing a portion of the Premises
pursuant to that certain Lease Agreement dated as of April 25, 2001 (as amended
prior to the Issue Date, the “Lease Agreement”), between KINA and Resorts;

 

WHEREAS, the real property comprising the Premises is of significant value to
the operation of the Casino Property and its potential future expansion, as well
as of significant value to Holdings, Resorts, RIH and New Pier and their
respective current and planned operations and activities;

 

WHEREAS, Purchaser, a newly formed corporation and a Wholly Owned Subsidiary of
Holdings, has informed KINA that it wishes to enter into a purchase and sale
agreement pursuant to which it shall acquire the Premises on the Issue Date by
paying the purchase price therefor not in cash, but by the execution and
delivery of a secured promissory note;

 

WHEREAS, Holdings wishes to cause Purchaser to enter into such purchase and sale
agreement with KINA having similar terms and conditions as those contained in
the Option Agreement for the purposes of acquiring the Premises on the Issue
Date and issuing such secured promissory note to KINA;

 



--------------------------------------------------------------------------------

WHEREAS, KINA is willing to accommodate the Resorts Group Companies and agree
that Purchaser shall acquire the Premises on the Issue Date by payment of the
purchase price in the form of a secured promissory note issued by Purchaser to
KINA, provided that the Resorts Group Companies enter into this Agreement and
the other Transaction Documents (as such terms are defined below in Article II);

 

WHEREAS, pursuant to this Agreement, KINA and Resorts will terminate the Option
Agreement, and that certain Termination of Memorandum of Option Agreement (the
“Termination of Option Agreement”) will be recorded;

 

WHEREAS, immediately following the termination of the Option Agreement as
indicated above, KINA shall assign all its right, title and interest as lessor
under the Lease Agreement to Purchaser, whereupon Purchaser shall become lessor
of the Premises on the terms of such Lease Agreement as assigned;

 

WHEREAS, the ownership, use and control of the Premises are material to the
operation of the Casino Property and to the current and planned operations and
activities of each of the Resort Group Companies, and, in furtherance of their
business interests, the Resorts Group Companies wish to enter into this
Agreement and the other Transaction Documents;

 

WHEREAS, prior to the date hereof, the Resorts Group Companies have received the
written consent to the transactions contemplated by this Agreement and the other
Transaction Documents from the Gaming Authorities; and

 

WHEREAS, the parties hereto have agreed to execute, deliver and consummate the
transactions contemplated by, the Transaction Documents.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, Holdings, Resorts, Purchaser, RIH,
New Pier and KINA hereby agree as follows:

 

ARTICLE I

 

RECITALS

 

Recitals. The recitals to this Agreement are acknowledged as true and correct,
and are hereby integrated in their entirety into and form a material part of the
terms of this Agreement.

 

ARTICLE II

 

DEFINITIONS

 

Definition of Certain Terms. Capitalized terms and other defined terms used in
this Agreement shall (unless otherwise provided elsewhere in this Agreement)
have the meanings given to them in Annex I hereto. All other undefined terms
contained in this Agreement shall, unless the

 

- 2 -



--------------------------------------------------------------------------------

context indicates otherwise, have the meanings provided for by the Code as in
effect in the State of New York to the extent the same are used or defined
therein.

 

Section 2.1. Use of Certain Terms.

 

(a) Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters (including financial
covenants) shall be made in accordance with GAAP consistently applied for all
applicable periods, and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP. All financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
consistently applied for all applicable periods.

 

(b) The words “include”, “includes”, “including” and “such as” shall be
construed as if followed by the phrase “without limitation.”

 

(c) The words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole, as the same may from time to time be
amended, modified or supplemented and not to any particular section, subsection
or clause contained in this Agreement.

 

(d) Unless the context otherwise requires, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
the feminine and the neuter gender.

 

(e) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including”.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

Conditions Precedent to the Obligations of KINA. The obligation of KINA to
consummate the transactions contemplated by this Agreement on the date hereof is
subject to the following conditions precedent, each of which shall be satisfied
prior to or contemporaneously with the execution and delivery of this Agreement:

 

(a) The Resorts Group Companies shall have delivered to KINA four counterparts
of this Agreement duly executed by each Resorts Group Company;

 

(b) Purchaser shall have delivered to KINA a secured promissory note of
Purchaser dated the Issue Date, in the principal amount of $40,000,000, in the
form of Exhibit A attached hereto (the “Secured Promissory Note”), duly executed
by Purchaser;

 

(c) Purchaser shall have delivered to KINA a purchase and sale agreement dated
as of the Issue Date, in respect of the sale by KINA and the purchase by
Purchaser of the Premises, in the form of Exhibit B attached hereto (the
“Purchase Agreement”), duly executed by Purchaser;

 

- 3 -



--------------------------------------------------------------------------------

(d) Purchaser and Holdings (i) shall have delivered to KINA a security agreement
dated as of the Issue Date, pursuant to which Purchaser shall grant to KINA and
the permitted assignees of KINA holding any Notes a first-priority security
interest in all of Purchaser’s assets and Holdings shall grant to KINA and the
permitted assignees of KINA holding any Notes a first-priority security interest
in all Restricted Payments received by Holdings from a Resorts Group Company
after the Issue Date, in the form of Exhibit C attached hereto (the “Security
Agreement”), duly executed by Purchaser and Holdings, and (ii) shall have
delivered to KINA such financing statements on Form UCC-1 for filing in the
respective jurisdictions of organization of Purchaser and Holdings, and as KINA
may otherwise reasonably request, as required pursuant to the Security
Agreement;

 

(e) Purchaser shall have delivered to KINA a first mortgage dated as of the
Issue Date, in respect of the Premises, in the form of Exhibit D attached hereto
(the “First Mortgage”), duly executed by Purchaser;

 

(f) Purchaser shall have delivered to KINA (i) an assignment and assumption
agreement dated as of the Issue Date, pursuant to which, inter alia, all rights
and obligations of KINA under the Lease Agreement shall be assigned by KINA and
assumed by Purchaser, and all permits and general intangibles in connection
therewith shall be assigned by KINA to Purchaser in the form of Exhibit E
attached hereto (the “Assignment”), and (ii) an amendment to the Lease Agreement
as so amended, dated as of the Issue Date, in respect of the Premises, in the
form of Exhibit F attached hereto (the “Lease Amendment”), in each case duly
executed by Purchaser;

 

(g) Holdings shall have delivered to KINA a guarantee, dated as of the Issue
Date, in the form of Exhibit G attached hereto (the “Holdings Guarantee”), duly
executed by Holdings;

 

(h) Holdings (i) shall have delivered to KINA a stock pledge agreement dated as
of the Issue Date, pursuant to which Holdings shall pledge to KINA all the
issued and outstanding shares of capital stock of Purchaser to secure the
Obligations, in the form of Exhibit H attached hereto (the “Stock Pledge
Agreement”), duly executed by Holdings, and (ii) shall have delivered to KINA
the stock certificates and stock powers executed in blank as are required
pursuant to the Stock Pledge Agreement;

 

(i) Each of Resorts, RIH and New Pier shall have delivered to KINA a guarantee
dated as of the Issue Date, in the form of Exhibit I attached hereto (the “RRN
Guarantee”), duly executed by Resorts, RIH and New Pier;

 

(j) Purchaser shall have delivered to KINA all of the agreements, documents and
instruments required by the Purchase Agreement to be delivered by Purchaser on
the Issue Date, duly executed by Purchaser;

 

(k) Resorts shall have delivered to KINA a subordination agreement dated as of
the Issue Date, pursuant to which its interest in the Premises under the Lease
Agreement shall be subordinated to the lien of the First Mortgage, in the form
of Exhibit J attached hereto (the “Subordination Agreement”), duly executed by
Resorts and Purchaser;

 

- 4 -



--------------------------------------------------------------------------------

(l) Resorts shall have delivered to KINA an environmental indemnity agreement,
dated as of the Issue Date, in the form of Exhibit K attached hereto (the
“Environmental Indemnity Agreement”);

 

(m) KINA shall have received: (i) with respect to each Resorts Group Company,
such documentation as KINA reasonably may require to establish the due
organization, valid existence and good standing of each such Person, its
qualifications to do business in each jurisdiction in which it is engaged in
business or required to be so qualified, its authority to execute, deliver and
perform any Transaction Documents to which it is a party, and the identity,
authority and capacity of each responsible official thereof authorized to act on
its behalf; (ii) a certificate of a senior officer of each Resorts Group Company
dated the Issue Date certifying that the conditions specified in Sections 3.1(n)
and 3.1(o) have been satisfied; (iii) opinions of Willkie Farr & Gallagher LLP,
Potter Anderson and Graham Curtin and Sheridan, outside counsel to the Resorts
Group Companies, dated the Issue Date, in the forms of Exhibit L, Exhibit M and
Exhibit N, respectively, attached hereto; and (iv) an opinion from counsel
reasonably acceptable to KINA that the execution, delivery and performance of
the transactions contemplated by the Transaction Documents do not conflict with
or violate applicable Gaming Laws, such opinion to be in form and substance
reasonably acceptable to KINA;

 

(n) The representations and warranties of each Resorts Group Company in this
Agreement and the other Transaction Documents shall be true and correct on and
as of the Issue Date in all material respects;

 

(o) On the Issue Date, each Resorts Group Company shall be in compliance in all
material respects with all the terms and provisions of the Transaction Documents
applicable to it, no Default or Event of Default shall have occurred and be
continuing, and no event constituting a Material Adverse Effect shall have
occurred since March 31, 2003;

 

(p) KINA shall have received evidence reasonably satisfactory to it of the due
execution and filing of an amended and restated certificate of incorporation of
Purchaser containing those provisions listed in Exhibit O, attached hereto;

 

(q) The Termination of Option Agreement shall have been executed and delivered
by Resorts;

 

(r) The CIT Subordination Agreement shall have been executed and delivered by
CIT Group/Equipment Financing Inc., Resorts, RIH and New Pier; and

 

(s) The conditions precedent applicable to each Resorts Group Company in the
other Transaction Documents shall have been satisfied.

 

Conditions Precedent to the Obligations of the Resorts Group Companies. The
obligation of the Resorts Group Companies to consummate the transactions
contemplated by this Agreement on the date hereof is subject to the following
conditions precedent, each of which shall be satisfied prior to or
contemporaneously with the execution and delivery of this Agreement:

 

(t) KINA shall have delivered to the Resorts Group Companies four (4)
counterparts of this Agreement, duly executed by KINA;

 

- 5 -



--------------------------------------------------------------------------------

(u) KINA shall have delivered to Purchaser the Purchase Agreement, duly executed
by KINA;

 

(v) KINA shall have delivered to Purchaser the Assignment, duly executed by
KINA;

 

(w) KINA shall have delivered to Resorts the Environmental Indemnity Agreement,
duly executed by KINA;

 

(x) KINA shall have delivered to Resorts the RRN Guaranty, duly executed by
KINA;

 

(y) Purchaser shall have received: (i) such documentation as Purchaser
reasonably may require to establish the due organization, valid existence and
good standing of KINA in its state of formation, its qualification to do
business and good standing in New Jersey, its authority to execute, deliver and
perform any Transaction Documents to which it is a party, and the identity,
authority and capacity of each responsible official thereof authorized to act on
its behalf; and (ii) a certificate of a senior officer of KINA, dated the Issue
Date, certifying that the conditions specified in Sections 3.2(g) and 3.2(h)
have been satisfied;

 

(z) The representations and warranties of KINA in this Agreement and the other
Transaction Documents shall be true and correct in all material respects on and
as of the Issue Date;

 

(aa) On the Issue Date, KINA shall be in compliance in all material respects
with all the terms and provisions of the Transaction Documents applicable to it;

 

(bb) The Termination of Option Agreement shall have been executed and delivered
by KINA;

 

(cc) The CIT Subordination Agreement shall have been executed and delivered by
KINA; and

 

(dd) The conditions precedent applicable to KINA in the other Transaction
Documents shall have been satisfied.

 

ARTICLE IV

 

COVENANTS OF HOLDINGS AND PURCHASER

 

Holdings and Purchaser, jointly and severally, covenant and agree as follows:

 

Section 4.1. Maintenance of Office or Agency.

 

(a) Purchaser shall maintain in the Borough of Manhattan, the City of New York,
an office or agency where Notes may be surrendered for registration of transfer
or for

 

- 6 -



--------------------------------------------------------------------------------

exchange and where notices and demands to or upon Purchaser in respect of the
Notes may be served. Purchaser shall give prompt written notice to each Holder
of the location, and any change in the location, of such office or agency. If at
any time Purchaser shall fail to maintain any such required office or agency or
shall fail to furnish each Holder with the address thereof, such presentations,
surrenders, notices and demands may be made or served at 660 Madison Avenue,
Suite 1600, New York, New York 10021, attn: Nicholas L. Ribis.

 

(b) Purchaser may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve Purchaser of
its obligation to maintain an office or agency in the Borough of Manhattan, the
City of New York for such purposes. Purchaser shall give prompt written notice
to each Holder of any such designation or rescission and of any change in the
location of any such office or agency.

 

(c) Purchaser hereby designates 1133 Boardwalk, Atlantic City, New Jersey, c/o
Resorts International Hotel, Inc., attn: Ms. Audrey Oswell as one such office or
agency of Purchaser.

 

Maintenance of Existence and Conduct of Business. Each of Holdings and Purchaser
shall: (a) do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence, and its rights, licenses,
privileges and franchises; (b) continue to conduct its business substantially as
now conducted or as otherwise permitted hereunder; and (c) at all times,
consistent with industry practices, maintain, preserve and protect all of its
trademarks, trade names, patents, copyrights, trade secrets, know-how and other
intellectual property (except where the failure to do so is not reasonably
likely to have a Material Adverse Effect), and preserve all the remainder of its
property, in use in the conduct of its business, and keep the same in good
repair, working order and condition (taking into consideration ordinary wear and
tear) and from time to time make, or cause to be made, all needful and proper
repairs, renewals and replacements, betterments and improvements thereto so that
the business carried on in connection therewith may be properly and
advantageously conducted at all times.

 

Capital Structure. Holdings at all times will own (a) directly all the issued
and outstanding Equity Interests of Purchaser, and (b) directly or indirectly,
all the issued and outstanding Equity Interests and Equity Rights of Resorts,
RIH, New Pier and any other Guarantor, in each case free and clear of all Liens
(other than the Lien on the capital stock of Purchaser created by the Stock
Pledge Agreement and the Lien on the capital stock of New Pier and RIH created
by the Indenture Security Agreement). From and after the Issue Date, Purchaser
shall not issue (or agree to issue) any Equity Interests or Equity Rights to any
Person or alter (or agree to alter) its capital structure. Purchaser and
Holdings shall not amend the certificate of incorporation or by-laws of
Purchaser without the prior written consent of the Holders.

 

Section 4.2. Payment of Charges.

 

(a) Subject to Sections 4.4(b) and 4.4(c), each of Holdings and Purchaser shall
pay and discharge or cause to be paid and discharged promptly all (i) Charges
imposed upon it, its income and profits, or any of its property (real, personal
or mixed), and (ii) lawful claims for labor, materials, supplies and services or
otherwise before any thereof shall become in default.

 

- 7 -



--------------------------------------------------------------------------------

(b) Each of Holdings and Purchaser may in good faith, in lieu of payment,
contest, by proper legal actions or proceedings, the validity or amount of any
Charges or claims arising under Section 4.4(a), and may permit a Lien to exist
for such Charges or claims during such action or proceeding, provided that at
the time of commencement of any such action or proceeding, and during the
pendency thereof, (i) no Default or Event of Default shall have occurred; (ii)
adequate reserves with respect thereto are maintained on the books of Holdings
or Purchaser, as the case may be, in accordance with GAAP; (iii) such contest
operates to suspend collection of the contested Charges or claims and is
maintained and prosecuted continuously with diligence; (iv) each of Holdings and
Purchaser shall promptly pay or discharge such contested Charges and all
additional charges, interest, penalties and expenses, if any, and shall upon
request from a Holder deliver to such Holder evidence of such compliance,
payment or discharge, if such contest is terminated or discontinued adversely to
Holdings or Purchaser, as the case may be, and in any event at least 15 days
before the date on which any property of Holdings or Purchaser, as the case may
be, may be sold or transferred because of nonpayment of such Charges or claims.

 

(c) Notwithstanding anything to the contrary contained in Section 4.4(b), each
of Holdings and Purchaser shall have the right to pay the Charges or claims
arising under Section 4.4(a)(ii) and thereafter in good faith contest, by proper
legal actions or proceedings, the validity or amount of such Charges or claims.

 

Books and Records. Each of Holdings and Purchaser shall keep adequate records
and books of account with respect to its business activities, in which proper
entries, reflecting all of its financial transactions, are made in accordance
with GAAP.

 

Litigation. Each of Holdings and Purchaser shall notify KINA in writing, within
15 days after learning thereof, of any litigation commenced against: (a)
Purchaser; or (b) any other Resorts Group Company involving, in the case of this
clause (b), injunctive or other equitable relief reasonably likely to have a
Material Adverse Effect on such Resorts Group Company or amounts reasonably
likely to have a Material Adverse Effect on such Resorts Group Company.

 

Insurance. Each of Holdings and Purchaser shall maintain insurance covering,
without limitation, fire, theft, burglary, public liability, property damage,
product liability, workers’ compensation and insurance on its property and
assets in amounts customary for the industry in which such Person operates under
usual and customary policies issued by reputable insurers.

 

Compliance with Law. Each of Holdings and Purchaser shall comply in all material
respects with all Laws and regulations applicable to it, including all Gaming
Laws, those regarding the collection, payment and deposit of employees’ income,
unemployment and social security taxes and those relating to environmental
matters.

 

Certain Asset Sales. Neither Holdings nor Purchaser shall sell, transfer, lease,
convey or otherwise dispose of any of its assets or properties (an “Asset
Sale”); provided, however, the foregoing shall not prohibit (a) the transactions
contemplated by the Lease Agreement or the First Mortgage, (b) Asset Sales
permitted under Section 4.10, or (c) the attachment or granting of any Lien
permitted hereunder.

 

Mergers, Etc. (a) Purchaser shall not, directly or indirectly, by operation of
law or otherwise, merge with, consolidate with, amalgamate with or acquire all
or substantially all of the assets or capital stock of, or otherwise combine
with, any Person. Purchaser shall not sell,

 

- 8 -



--------------------------------------------------------------------------------

lease or otherwise transfer all or substantially all of its assets unless at the
time of consummation thereof all the outstanding Obligations are irrevocably and
indefeasibly repaid in full. Purchaser shall not create any Subsidiaries.

 

(b) Holdings shall not, directly or indirectly, by operation of law or
otherwise, merge with, amalgamate with or acquire all or substantially all of
the assets or capital stock of, or otherwise combine with, any Person. Holdings
shall not sell, lease or otherwise transfer all or substantially all of its
assets unless at the time of consummation thereof all the outstanding
Obligations are irrevocably and indefeasibly repaid in full. Holdings shall not
create any new Subsidiaries; provided, however, that the foregoing provisions of
this Section 4.10(b) shall not prohibit:

 

(A) mergers, consolidations and amalgamations of Holdings, the sole purpose of
which is to reincorporate Holdings in a new jurisdiction in the United States
and pursuant to which (1) the surviving entity assumes all the obligations of
Holdings under the Transaction Documents pursuant to agreements in form and
substance reasonably satisfactory to KINA, (2) immediately after giving effect
to such transaction, no Default or Event of Default exists, (3) the transaction
would not result in the loss, suspension or material impairment of any material
Gaming Approval, (4) immediately after giving effect to such transaction, the
surviving entity will have consolidated net worth equal to or greater than the
consolidated net worth of Holdings immediately preceding the transaction, and
(5) KINA shall be entitled to receive a certificate of an executive officer of
the surviving entity and an opinion of counsel (reasonably acceptable to KINA)
to the surviving entity as conclusive evidence that such merger, consolidation
or amalgamation complies with the provisions hereof; and

 

(B) Investments to the extent permitted by Section 4.11.

 

Investments. Neither Holdings nor Purchaser shall, directly or indirectly, lend
money or credit or make advances to any Person, or purchase or acquire any
stock, obligations or securities of, or any other interest in (including any
Equity Interest or any Equity Right), or make any capital contribution to, any
other Person, or purchase or own a futures contract or otherwise become liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract or permit to exist any of the foregoing (each
of the foregoing an “Investment”), except that the following shall be permitted:

 

(a) Holdings and Purchaser may consummate the transactions contemplated by the
Transaction Documents in accordance with the provisions of the Transaction
Documents;

 

(b) (i) Purchaser may acquire and hold accounts receivables owing to it if
created or acquired in the ordinary course of its business and payable or
dischargeable in accordance with customary terms, (ii) Holdings and Purchaser
may acquire and hold cash and Cash Equivalents, (iii) Purchaser and Holdings may
endorse negotiable instruments for collection in the ordinary course of
business, and (iv) Purchaser may make lease, utility and other similar deposits
in the ordinary course of business;

 

(c) Holdings may make cash capital contributions to Purchaser or Resorts;
provided, however, that (i) the transaction or series of transactions with
respect to which any such cash capital contribution is to be made would not
constitute a Default or Event of Default, and (ii) KINA shall have given its
prior written consent to the consummation

 

- 9 -



--------------------------------------------------------------------------------

of such transaction or series of transactions, such consent not to be
unreasonably withheld or delayed (it being understood and agreed that no such
consent shall be required if (A) any such cash capital contribution to Purchaser
or Resorts is made simultaneously with, or immediately after, a cash capital
contribution to Holdings by its equity holders in an amount equal to or greater
than the amount of the cash capital contribution by Holdings to Purchaser or
Resorts, and (B) such cash capital contribution to Holdings is on terms no less
favorable to Holdings than the terms of the capital contribution from Holdings
to Purchaser or Resorts, as reasonably determined by KINA); and

 

(d) Holdings may have the Investments identified on Schedule 4.11.

 

Indebtedness. Neither Holdings nor Purchaser shall create, incur, assume or
permit to exist any Indebtedness, except (a) the Obligations, (b) Indebtedness
arising in connection with endorsement of instruments for deposit in the
ordinary course of business, (c) Indebtedness owed by Purchaser to a Resorts
Group Company or any of their Affiliates incurred by Purchaser in connection
with the payment of costs and expenses related to the negotiations, execution
and delivery of the Transaction Documents in an amount not to exceed $500,000 in
the aggregate, and (d) Indebtedness of Holdings existing on the date hereof
listed on Schedule 4.12.

 

Maintenance of Business. Neither Holdings nor Purchaser shall engage in any
business other than (a) in the case of Purchaser, the business of owning the
Premises and leasing the Premises to Resorts pursuant to the Lease Agreement and
activities incidental thereto, and (b) in the case of Holdings, the business
currently engaged in by Holdings and activities incidental thereto.

 

Transactions with Affiliates. Neither Holdings nor Purchaser shall enter into or
be a party to, or otherwise permit to exist, any transaction with any other
Resorts Group Company or any Affiliate of a Resorts Group Company, except for
(a) the Lease Agreement, (b) transactions contemplated by the Transaction
Documents, (c) payments to Holdings for reimbursement of reasonable
administrative expenses incurred by Holdings on behalf of Purchaser, (d) tax
sharing agreements entered into after the date hereof reasonably satisfactory to
Holder, which tax sharing agreements shall not be modified or amended without
the prior written consent of KINA, such consent not to be unreasonably withheld
or delayed, (e) with respect to Holdings, the transactions existing as of the
date hereof, and (f) Investments permitted under Section 4.11.

 

Section 4.3. Financial Statements and Information.

 

(a) Financial Statements and Information.

 

(i) While any of the Resorts Group Companies is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, Holdings shall provide
the Holder with such annual reports and other information, documents and reports
as are specified in Section 13 and 15(d) of the Exchange Act, such information,
documents and reports to be so provided at the times specified for the filing of
such information, documents and reports under such sections.

 

(ii) If none of the Resorts Group Companies are subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, Holdings shall provide
the Holder with such annual reports and other information, documents and reports
as are

 

- 10 -



--------------------------------------------------------------------------------

required to be maintained by and/or filed with any Gaming Authority, such
information, documents and reports to be so provided at the times specified by
any Gaming Authority.

 

(iii) If Holdings is not subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act, Holdings shall deliver to Holder: (A) within 45 days
after the end of the first three fiscal quarters of each Fiscal Year, (1) a copy
of the unaudited balance sheets of Holdings as of the close of such quarter and
related statements of income and cash flows for that portion of the Fiscal Year
ending as of the close of such quarter, and (2) a copy of the unaudited
statements of income of Holdings for such quarter, all prepared in accordance
with GAAP (subject to normal year end adjustments) and accompanied by a
certification of the chief executive officer or chief financial officer of
Holdings that all such financial statements present fairly in accordance with
GAAP (subject to normal year end adjustments) the financial position, the
results of operations and the cash flows of Holdings as of the end of such
quarter and for the portion of the Fiscal Year then ended, and that there was no
Default or Event of Default in existence as of such time (or if any such Default
or Event of Default then existed, describing the nature thereof and any action
taken or proposed to be taken by the Company with respect thereto); (B) within
90 days after the close of each Fiscal Year, a copy of the annual audited
financial statements of Holdings, consisting of a balance sheet and statements
of income and retained earnings and cash flows, setting forth in comparative
form in each case the figures for the previous Fiscal Year, which financial
statements shall be prepared in accordance with GAAP, certified by a firm of
independent certified public accountants of recognized national standing
selected by Holdings and reasonably acceptable to the Holders, and accompanied
by (1) a report from such accountants to the effect that, in connection with
their audit examination, nothing has come to their attention to cause them to
believe that a Default or Event of Default has occurred (or if any such Default
or Event of Default has occurred, describing the nature thereof and any action
taken by Holdings with respect thereto) (which certificate may be limited or
eliminated to the extent required by accounting rules or guidelines), and (2) a
certification of the chief executive officer or chief financial officer of
Holdings that all such financial statements are complete and correct and present
fairly in accordance with GAAP the financial position, the results of operations
and the cash flows of Holdings as at the end of such year and for the period
then ended that there was no Default or Event of Default in existence as of such
time (or if any such Default or Event of Default then existed, describing the
nature thereof and any action taken or proposed to be taken by Holdings with
respect thereto); and (C) such other documents and reports as are reasonably
requested by any Holder.

 

(b) Communication with Accountants. Subject to Section 4.15(c), each of Holdings
and Purchaser authorizes Holder, upon prior notice to such Person, to
communicate directly with its independent certified public accountants and
authorizes those accountants to disclose to Holder any and all financial
statements and other supporting financial documents and schedules including
copies of any management letter with respect to the business, financial
condition and other affairs of any Resorts Group Company. Such Person shall be
entitled to have a representative present during all such communications or
meetings. If requested by Holder following the selection of such accountants,
such Person shall deliver a letter addressed to such accountants instructing
them to comply with the provisions of this Section 4.15(b).

 

- 11 -



--------------------------------------------------------------------------------

(c) Access. Holder and any of its officers, employees and/or agents shall have
the right, exercisable as frequently as Holder (or representative thereof)
reasonably determines to be appropriate, during normal business hours and upon
reasonable prior notice, to inspect the properties and facilities of the Resorts
Group Companies (including, without limitation, the Premises (as defined in the
Option Agreement)) and to inspect, audit and make extracts from all of such
Person’s records, files, and books of account. All information sought by Holder
under Section 4.15(b) and this Section 4.15(c) shall be limited solely to
information directly related to the ability of the Resort Group Companies to
repay and comply with the Obligations or comply with covenants hereunder or
under the other Transaction Documents and shall be subject to the
confidentiality provisions of Section 8.11. Notwithstanding the provisions of
Section 4.15(b) or this Section 4.15(c), no Holder (which Holdings determines in
good faith is a Competitor (as defined in the Note) and so notifies KINA) shall
be entitled to receive or inspect proprietary or confidential information
(including marketing and player information) and only KINA (and not any other
Holder other than a Holder that is a Subsidiary of KINA) shall be entitled to
the benefits of Sections 4.15(b) and this 4.15(c).

 

Liens. Neither Holdings nor Purchaser shall create or permit any Lien on any of
its properties or assets except as permitted by the First Mortgage and the
Security Agreement.

 

Capital Expenditures. Neither Holdings nor Purchaser shall make any Capital
Expenditures other than, in the case of Purchaser, additions and alterations to
the Premises to the extent permitted by the First Mortgage.

 

Restricted Payments. Neither Holdings nor Purchaser shall make any Restricted
Payments.

 

Additional Holdings Obligations.

 

(a) Holdings shall take all commercially reasonable steps, including the payment
of money, necessary to enable Purchaser to meet its payment and other
obligations (other than the Obligations) as and when due to the extent such
obligations are not the obligations of Resorts, as tenant under the Lease
Agreement. The foregoing shall not affect in any manner Holdings’ obligations
under the Holdings Guarantee.

 

(b) Holdings shall cause each of Resorts, RIH, New Pier and each New Guarantor
not to engage in any action if the result thereof would constitute an Indenture
Default in respect of such Person’s obligations under the asset sale
restrictions of Section 4.11 of the Indenture.

 

(c) Holdings shall cause each of Resorts, RIH, New Pier and each New Guarantor
not to, directly or indirectly, in a single transaction or series of related
transactions, (i) consolidate or merge with or into another person, or (ii)
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties, if the result thereof would constitute an
Indenture Default.

 

(d) Notwithstanding anything herein that may be to the contrary, Holdings shall
not permit, nor suffer to exist, the direct or indirect sale, assignment,
transfer, lease, conveyance or other disposition (“Transfer”) of the Casino
Property, the Property (as defined in the First Mortgage), except as permitted
by the First Mortgage, or any substantial part thereof, whether by Transfer of
assets, by merger, consolidation or amalgamation, by Transfer of stock or other
equity interests, or otherwise, and Holdings shall not agree or permit any other
Person to agree to do any of the foregoing. For the purposes of this Section
4.19(d), Transfer shall be deemed to include any joint venture or partnership or
similar arrangement in respect of the ownership or use

 

- 12 -



--------------------------------------------------------------------------------

of the Casino Property, the Property (as defined in the First Mortgage), except
as permitted in the First Mortgage, or any substantial part thereof, the
granting to any Person of an option to cause the Transfer of the Casino
Property, the Property (as defined in the First Mortgage) or any substantial
part thereof, or the entering into of any contract or agreement to Transfer the
Casino Property, the Property (as defined in the First Mortgage) or any
substantial part thereof.

 

(e) Notwithstanding anything herein to the contrary, the failure of Holdings to
perform, keep or observe any of the provisions of Sections 4.19(b), 4.19(c) or
4.19(d) shall not be deemed an Event of Default hereunder if, prior to or
simultaneously with the occurrence of any event specified in such provisions,
either (i) the Holders shall have been irrevocably and indefeasibly paid in full
an amount in the aggregate equal to the entire principal amount of the Notes,
plus accrued and unpaid interest thereon through the date of such payment plus
any and all other amounts then due to KINA or the other Holders pursuant to the
Transaction Documents, or (ii) (A) the Holders shall have been irrevocably and
indefeasibly paid an amount in the aggregate equal to the Guarantee Amount (as
defined in the Guarantees) in effect as of the Cut-off Date (assuming the
Cut-off Date was the date of payment) (as defined in the Guarantees), (B)
Purchaser shall have executed and proffered to KINA or its assigns (or its or
their designee) a bargain and sale deed with a covenant as to grantor’s acts in
recordable form conveying marketable title to the Property (as defined in the
First Mortgage), subject only to Permitted Exceptions (as defined in the First
Mortgage), and sufficient to enable KINA or its assigns (or its or their
designee) to obtain an owner’s policy of title insurance for the Property,
subject only to Permitted Exceptions, (x) substantially the same as the owner’s
policy of title insurance in connection with its acquisition of the Property
assuming that such owner’s policy is then readily available to owners of
property, or (y) provided that the owner’s policy set forth in clause (x) is not
available, such other owner’s policy of title insurance which may be available
to owners of similarly situated properties of similar type in Atlantic City, New
Jersey, (C) the Lease Agreement shall have been effectively terminated and the
rights of any tenants claiming by, through or under such Lease Agreement shall
have been effectively terminated (other than the rights of tenant under that
certain lease agreement for Real Property between KINA and 19 North Illinois
Avenue Associates, L.L.C., dated April 15, 1999), and (D) Purchaser shall have
paid all transfer taxes and fees incurred in connection with the delivery and
recordation of the bargain and sale deed executed and proffered by Purchaser to
KINA or its assigns (or its or their designee), if any. Once the events in
either clause (i) or clause (ii) above shall have occurred, KINA or the Holders
shall surrender for cancellation the Notes.

 

ARTICLE V

 

ADDITIONAL COVENANTS OF HOLDINGS IN RESPECT OF RESORTS, RIH, NEW

PIER AND EACH NEW GUARANTOR

 

Holdings shall cause each of Resorts, RIH, New Pier and each New Guarantor to
comply with the following covenants, it being understood that none of the
following covenants are direct obligations of any of Resorts, RIH, New Pier or
any New Guarantor:

 

Indebtedness. None of Resorts, RIH, New Pier and any New Guarantor shall,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
any Indebtedness (as defined in the Indenture on the date hereof) if the result
thereof would constitute an Indenture Default.

 

- 13 -



--------------------------------------------------------------------------------

Delivery of Amendments to Operating Company Debt Documents. Resorts shall
promptly deliver copies to KINA of any amendments, extensions, renewals,
replacements, or waivers that may be entered into by any Resorts Group Company
or granted by any lender with respect to any Operating Company Debt.

 

Section 5.1. Indenture.

 

(a) Promptly, and in any event within two (2) Business Days after learning
thereof, each of Resorts, RIH, New Pier and each New Guarantor shall notify KINA
in writing, of the occurrence of a Default or an Event of Default (as such terms
are defined in the Indenture) under the Indenture, specifying in reasonable
detail the nature of such Default or Event of Default (as such terms are defined
in the Indenture).

 

(b) On or prior to the Issue Date, Resorts shall deliver to the Trustee (as such
term is defined in the Indenture) a letter in the form attached hereto as
Exhibit P irrevocably instructing the Trustee to promptly, and in any event
within two (2) Business Days after learning thereof, notify KINA in writing, of
the occurrence of a Default or an Event of Default (as such terms are defined in
the Indenture) under the Indenture, and Resorts shall use its reasonable best
efforts to cause the Trustee to confirm its receipt and acknowledgment of such
letter.

 

Transactions with Affiliates. None of Resorts, RIH, New Pier and any New
Guarantor shall make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties to, or purchase any property from, or enter
into or make or amend any contract, agreement, loan, advance or guarantee with,
or for the benefit of, any Affiliate if the result thereof would constitute an
Indenture Default.

 

Restricted Payments. None of Resorts, RIH, New Pier and any New Guarantor shall
make any Restricted Payments (as defined in the Indenture on the date hereof) if
the result thereof would constitute an Indenture Default.

 

Future Guarantees. If, on or after the date hereof, any Subsidiary executes a
Guarantee (as defined in the Indenture on the date hereof) in accordance with
the Indenture, then such Subsidiary shall execute and deliver to the Holders
simultaneously therewith a guarantee in the form of Exhibit Q attached hereto.

 

Financial Statements and Information. Resorts shall deliver to Holder,
simultaneously with delivery to the Trustee or holders of the Indenture Notes
under the Indenture, all reports and financial statements delivered under the
Indenture, including Section 4.03 thereof.

 

CIT Credit Facility. RIH shall not, and shall not agree to, amend, modify or
supplement any of the CIT Agreements (or any amendment, modification or
supplement thereof) in any manner, the effect of which would be to create a
Principal Increase Provision (as defined in the CIT Subordination Agreement) or
a Revolver Provision (as defined in the CIT Subordination Agreement), in each
case without the prior written consent of such Holder. In no event shall any
amendment, modification or supplement to the CIT Agreements (or any amendment,
modification or supplement thereof) that relates to re-borrowing of paid amounts
or to principal or interest payments or prepayments be effective until five days
after KINA shall have received a complete and accurate set of all documents,
instruments and agreements reflecting such amendment, modification or
supplement, and, with respect to any other amendment,

 

- 14 -



--------------------------------------------------------------------------------

modification or supplement, RIH shall promptly (but in no event later than two
business days following execution) deliver or cause to be delivered to KINA
promptly (but in no event later than two business days following execution) a
complete and accurate execution set of all documents, instruments and agreements
reflective thereof.

 

ARTICLE VI

 

ADDITIONAL COVENANTS

 

Consent Fees.

 

(a) If (i) any of Resorts, RIH, New Pier and any New Guarantor seeks a waiver or
consent from the holders of Indenture Notes (other than in connection with
compliance with the restrictions under Section 4.08 of the Indenture or Section
5.1), and (ii) such Person is or would be required to seek a substantially
similar consent or waiver from the Holders under the terms of this Agreement,
then the Holders shall grant any such waiver or consent to the same extent as
the waiver or consent granted by the holders of the Indenture Notes and, if a
consent fee is paid to the holders of the Indenture Notes in connection with any
such waiver or consent, such Person shall pay the Holders a consent fee equal to
fifty percent (50%) in the aggregate of the prorata amount that such Holders
would have been entitled to if they held an identical principal amount of
Indenture Notes. For illustration purposes only, assuming that there are
$200,000,000 aggregate principal amount of Indenture Notes outstanding and the
holders of the Indenture Notes are paid an aggregate consent fee of $2,000,000
(equal to one percent (1%) of the outstanding principal amount), the Holders
(assuming $40,000,000 of principal amount was outstanding at the time of the
payment) would be entitled to receive an aggregate consent fee of $200,000
(equal to one-half of one percent (0.50%) of the outstanding principal amount).

 

(b) It is understood and agreed that Section 6.1(a) shall not apply in respect
of any of the covenants and agreements contained in Article IV.

 

Termination of Certain Covenants and Agreements. The covenants and agreements
contained in Article IV, Article V and this Article VI shall terminate upon the
earliest date upon which (a) all the outstanding Obligations are irrevocably and
indefeasibly paid in full, and (b) the Holders receive payment of the then
applicable Guarantee Amount from Holdings or Resorts, as the case may be. Except
as expressly provided in the immediately preceding sentence, nothing in this
Section 6.2 shall be deemed to impair, restrict or eliminate the rights,
obligations or remedies of the parties hereto under this Agreement and the other
Transaction Documents (including the foreclosure and other rights and remedies
of KINA under the First Mortgage).

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

Each of Holdings and Purchaser, jointly and severally with respect to each
other, and each of Resorts, RIH, New Pier and each New Guarantor, severally as
to itself, and not with respect to, for, or in respect of, any other Person,
represents and warrants as of the Issue Date to each Holder as follows:

 

Organization and Standing of the Resorts Group Companies; Ownership. Each of the
Resorts Group Companies is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation and has all
requisite corporate power and authority for the ownership and operation of its
properties and for the carrying on of its business as now conducted and as now
proposed to be conducted. Each of the Resorts Group Companies is duly licensed
or qualified and in good standing as a foreign corporation authorized to do
business in all jurisdictions wherein the character of the property owned or
leased, or the nature of the activities conducted, by it makes such licensing or
qualification necessary except where the failure to do so is not reasonably
likely to have a Material Adverse Effect. Except for Holdings’ direct or
indirect ownership of all of the outstanding capital stock of Resorts,
Purchaser, RIH and New Pier, as of the date hereof, Holdings does not own any
capital stock or other equity or ownership or proprietary interest in any
corporation, partnership, association, trust, joint venture or other entity or
Person. Purchaser does not own any capital stock or other equity or ownership or
proprietary interest in any corporation, partnership, association, trust, joint
venture or other entity or Person.

 

Corporate Action. Each of the Resorts Group Companies has all necessary
corporate power and authority to execute and deliver this Agreement and the
other Transaction Documents to which it is a party and to perform fully its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by such Resorts
Group Company of this Agreement and the other Transaction Documents to which it
is a party and the performance by such Resorts Group Company of its obligations
hereunder and thereunder and the consummation by such Resorts Group Company of
the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of such Resorts Group
Company. This Agreement and the other Transaction Documents to which such
Resorts Group Company is a party have been duly and validly executed and
delivered by such Resorts Group Company. This Agreement and the other
Transaction Documents to which such Resorts Group Company is a party constitute
legal, valid and binding obligations of such Resorts Group Company, enforceable
against such Resorts Group Company in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors generally and by equitable principles, including those limiting the
availability of specific performance, injunctive relief and other equitable
remedies and those providing for equitable defenses.

 

Noncontravention. None of the execution and delivery by any Resorts Group
Company of this Agreement and the other Transaction Documents to which it is a
party, the performance by such Resorts Group Company of its obligations
hereunder and thereunder and the consummation by such Resorts Group Company of
the transactions contemplated hereby and thereby, will:

 

(a) conflict with or violate any provision of the charter or bylaws (or
equivalent documents) or other organizational documents of such Resorts Group
Company;

 

(b) conflict with, result in (with or without due notice or lapse of time or
both) a breach of, constitute (with or without due notice or lapse of time or
both) a default under, result in the acceleration of, create in any party the
right to accelerate, terminate, modify or cancel, or require any consent under,
or result in the loss of any rights, privileges, options or alternatives under,
any contract, agreement, commitment or understanding, to which such Resorts
Group

 

- 16 -



--------------------------------------------------------------------------------

Company is a party or by which such Resorts Group Company is bound or to which
any of such Resorts Group Company’s respective properties or assets is subject,
including the Indenture, except for any conflicts, breaches, defaults,
accelerations, rights to accelerate, terminations, modifications, cancellations,
consents, or loss of rights, privileges, options or alternatives that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 

(c) result in the imposition of any Lien upon the Equity Interests of such
Resorts Group Company other than (i) restrictions on the subsequent transfer of
stock by the owner thereof imposed under applicable securities laws, and (ii)
the Lien on the capital stock of Purchaser granted under the Stock Pledge
Agreement;

 

(d) result in the imposition of any Lien (other than Liens granted under the
Security Agreement and the Stock Pledge Agreement) upon any assets of such
Resorts Group Company; or

 

(e) violate in any material respect any Law applicable to such Resorts Group
Company or any of its properties or assets.

 

Governmental Approvals. No authorization, consent, approval, license, exemption
of or filing or registration with any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
including any Gaming Authority, is necessary in connection with the execution
and delivery by any Resorts Group Company of this Agreement and the other
Transaction Documents to which it is a party except for those which have been
obtained and are in full force and effect.

 

Litigation. There is no litigation or governmental proceeding or investigation
pending or, to the knowledge of the Resorts Group Companies after due inquiry,
threatened against any of the Resorts Group Companies which would reasonably be
likely to have a Material Adverse Effect.

 

Compliance. Each Resorts Group Company is in compliance in all respects with the
terms and provisions of this Agreement and the other Transaction Documents to
which it is a party and in all respects with the provisions of all Laws,
including Gaming Laws, to which it or its properties and assets are subject,
except where the failure to so comply would not reasonably be likely to have a
Material Adverse Effect.

 

Title to Capital Stock. Holdings owns all the Equity Interests of Resorts and
Purchaser, free and clear of all Liens (other than the Lien on the capital stock
of Purchaser granted under the Stock Pledge Agreement), and Resorts owns all the
Equity Interests of RIH and New Pier, free and clear of all Liens (other than
the Lien on the capital stock of New Pier and RIH granted under the Indenture
Security Agreement). Thomas J. Barrack, Jr. directly or indirectly beneficially
owns at least a majority of the Voting Stock of Holdings. Schedule 7.7 indicates
and describes all Equity Interests of Purchaser, Resorts, RIH and New Pier and
the ownership thereof. All such Equity Interests are validly issued, fully paid
and non-assessable, and the issuance and sale thereof were in compliance with
all applicable federal and state securities and other applicable laws; and the
equity holders’ ownership of such Equity Interests is free and clear of any
Liens or other contractual restrictions, except as indicated in this Section
7.7. None of Purchaser, Resorts, RIH and New Pier has issued any Equity Rights.

 

- 17 -



--------------------------------------------------------------------------------

Indebtedness. The Resorts Group Companies are presently subject to no
Indebtedness other than the Indenture Notes, the Operating Company Debt and
Contingent Obligations in respect of Indebtedness under the Operating Company
Debt Documents (including Interest Rate Protection Agreements and other hedging
obligations secured under the related security documents). Except as set forth
on Schedule 7.8, true, accurate and complete copies of the Operating Company
Debt Documents have been delivered to KINA.

 

No Brokers or Finders. No Person has or will have, as a result of the
transactions contemplated by this Agreement or the other Transaction Documents,
any right, interest or valid claim against or upon Holder for any commission,
fee or other compensation as a finder or broker because of any act or omission
by any of the Resorts Group Companies or any or their respective agents.

 

No Defaults. No Default or Event of Default (as those terms are defined in the
Indenture) has occurred and is continuing. No Resorts Group Company is in
default under any agreement to which it or any of its Property is bound, except
such defaults that would not reasonably be likely to result in a Material
Adverse Effect

 

Material Business Purpose. Each of Holdings, Resorts, RIH and New Pier
represents and warrants to KINA that the consummation of the transactions
contemplated by this Agreement, the Purchase Agreement and the other Transaction
Documents are of material business value to it.

 

Ranking. The Secured Promissory Note constitutes (and upon issuance each other
Note will constitute) secured senior obligations of Purchaser and the Secured
Promissory Note is not, and at all times will not be (and upon issuance each
other Note at all times will not be), subordinate in right of payment to any
other Indebtedness of Purchaser.

 

SEC Documents. Each of Holdings and Resorts has filed with the SEC all reports,
schedules, forms, statements and other documents required to be filed with the
SEC by it during the period beginning on the date of its incorporation and
ending on the Issue Date (together with all information incorporated therein by
reference, the “Filed SEC Documents”). No Subsidiary of Holdings (other than
Resorts) is required to file any report, schedule, form, statement or other
document with the SEC.

 

ERISA. The assets of Purchaser and each Guarantor are not treated as “plan
assets”, whether by operation of law or under regulations promulgated under the
Employee Retirement Income Security Act of 1974, as amended, and the regulations
promulgated thereunder (as the same may be amended from time to time).

 

Holdings Subsidiaries. Holdings’ only Subsidiaries are set forth on Schedule
7.15 attached hereto.

 

CIT Agreements. The CIT Agreements (or any amendment, modification or supplement
thereof) do not, and will not, permit RIH to reborrow after June 30, 2005 any
amounts in excess of $5,000,000 previously borrowed and repaid thereunder.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE VIII

 

MISCELLANEOUS

 

Complete Agreement; Amendments. This Agreement (together with the other
Transaction Documents) constitutes the complete agreement and understanding
between the parties with respect to the subject matter hereof (and thereof), and
supersedes all prior agreements and understandings, oral or written, express or
implied, with respect to the subject matter hereof (and thereof), and all such
prior agreements and understandings shall be null and void and without further
effect as of the date hereof. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any of the parties hereto therefrom,
shall in any event be effective unless the same shall be in writing and signed
by each of the parties hereto, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

No Assignment. Under no circumstances shall any of the Resorts Group Companies
be permitted to assign any of its obligations under this Agreement and any
attempt by any such Resorts Group Company to assign such obligations shall be
null and void.

 

Fees and Expenses.

 

(a) The Resorts Group Companies shall pay to KINA the amount of $350,000 in
accordance with the discussions between Charles D. Adamo, Executive Vice
President of KINA, and Nicholas Ribis, Vice Chairman of Resorts.

 

(b) If Holder shall employ counsel or other advisors for advice or other
representation or shall incur reasonable legal or other costs and expenses in
connection with (i) any amendment, modification or waiver, or consent requested
by a Resorts Group Company with respect to, this Agreement or the other
Transaction Documents or Holder’s rights hereunder, or (ii) any litigation,
contest, dispute, suit, proceeding or action (whether instituted by Holder, a
Resorts Group Company or any other Person) in any attempt to enforce any rights
of Holder against any Resorts Group Company with respect to any of the
Transaction Documents, then, and in any such event, the attorneys’ and other
parties’ fees arising from such services, including those of any appellate
proceedings, and all expenses, costs, charges and other fees incurred by such
counsel, and others, in any way or respect arising in connection with or
relating to any of the events or actions described in this Section 8.3 shall be
payable, on demand, by the Resorts Group Companies to Holder. Without limiting
the generality of the foregoing, such expenses, costs, charges and fees may
include: paralegal fees, costs and expenses; court costs and expenses;
photocopying and duplicating expenses; court reporter fees, costs and expenses;
long distance telephone charges; air express charges; telegram charges;
secretarial overtime charges; and expenses for travel, lodging and food paid or
incurred in connection with the performance of such legal services.

 

No Waiver by Holder. Holder’s failure, at any time or times, to require strict
performance by any Resorts Group Company of any provision of this Agreement
shall not waive, affect or diminish any right of Holder thereafter to demand
strict compliance and performance therewith. None of the undertakings,
agreements, warranties, covenants and representations of each of the Resorts
Group Companies contained in this Agreement shall be deemed to have been
suspended or waived by Holder, unless such suspension or waiver is by an
instrument in writing signed by Holder (as such term is defined in the
applicable provision hereof) and directed to such Resorts Group Company
specifying such suspension or waiver.

 

- 19 -



--------------------------------------------------------------------------------

WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR ANY
OF THE OTHER TRANSACTION DOCUMENTS.

 

Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

Parties. This Agreement shall be binding upon, and inure to the benefit of, the
respective successors of the Resorts Group Companies and Holder and the assigns
of Holder.

 

Authorized Signature. Until Holder shall be notified by the applicable Resorts
Group Company to the contrary, the signature upon any document or instrument
delivered pursuant hereto of any duly elected officer of such Resorts Group
Company shall bind such Resorts Group Company and be deemed to be the act of
such Resorts Group Company.

 

Governing Law. IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF
REGARDING CONFLICT OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA. Each of Holder and the Resorts Group Companies agrees to submit to
personal jurisdiction and to waive any objection as to venue in the federal and
state courts of the County of New York, State of New York. Service of process on
any of the Resorts Group Companies and Holder in any action arising out of or
relating to any of the Notes shall be effective if mailed to such party in
accordance with Section 8.10. Nothing herein shall preclude Holder or a Resorts
Group Company from bringing suit or taking other legal action in any other
jurisdiction.

 

Notices. All notices, requests, demands, approvals, consents, waivers and other
communications required or permitted to be given under this Agreement (each, a
“Notice”) shall be in writing and shall be (a) delivered personally, (b) mailed
by first-class, registered or certified mail, return receipt requested, postage
pre-paid, (c) sent by next-day or overnight mail or delivery, or (d) sent by
facsimile transmission, provided that the original copy thereof also is sent by
pre-paid, first class certified or registered mail or by next-day or overnight
mail or personal delivery:

 

(i) if to a Resorts Group Company, to

 

Colony RIH Holdings, Inc.

c/o Resorts International Hotel, Inc.

1133 Boardwalk

Atlantic City, New Jersey

Facsimile: (609) 340-7896

Attention: Ms. Audrey Oswell

 

- 20 -



--------------------------------------------------------------------------------

with copies to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Facsimile: (212) 728-8111

Attention: Thomas M. Cerabino, Esq.

 

(ii) if to Holder, to

 

c/o Kerzner International Hotels Limited

Coral Towers

Paradise Island, The Bahamas

Facsimile: (242) 363-4581

Attention: General Counsel

 

with copies to:

 

Proskauer Rose LLP

1585 Broadway

New York, NY 10036

Facsimile: (212) 969-2900

Attention: James P. Gerkis, Esq.

 

or, in each case at such other address as may be specified in a Notice to a
Resorts Group Company or Holder, as the case may be. Any Notice shall be deemed
effective and given upon receipt (or intentional refusal of receipt by the
addressee of such Notice).

 

Section 8.2. Confidentiality.

 

(a) Each party agrees to keep confidential information obtained by it pursuant
to this Agreement and the other Transaction Documents confidential in accordance
with such party’s customary practices and agrees that it will only use such
information in connection with the transactions contemplated hereby and not
disclose any of such information other than (i) to such party’s employees,
representatives, directors, attorneys, auditors, agents, professional advisors,
trustees or affiliates who are advised of the confidential nature thereof (such
party being liable for any breach of confidentiality by any person described in
this clause (i)), (ii) to the extent such information presently is or hereafter
becomes available to such party on a non-confidential basis from a person not an
Affiliate of such party not known to such party to be violating a
confidentiality obligation by such disclosure, (iii) to the extent disclosure is
required by any law, subpoena or judicial order or process (provided that notice
of such requirement or order shall be promptly furnished to Holdings unless such
notice is legally prohibited) or requested or required by any Governmental
Authority to whose jurisdiction such party may be subject, (iv) to prospective
assignees of Holder who agree in writing for the benefit of the Resort Group
Companies to be bound by the provisions of this Section 8.11, (v) to the extent
required in connection with any litigation between or among any of the parties
hereto, any Resorts Group Company and Holder with respect to any of the
Transaction Documents, or (vi) with the other parties’ prior written consent.

 

(b) Notwithstanding Section 8.11(a), or any other written or oral understanding
or agreement to which the parties hereto are parties or by which they are bound,

 

- 21 -



--------------------------------------------------------------------------------

Holder (and its representatives, agents and employees) may consult any tax
advisor regarding the tax treatment and tax structure of the transactions
contemplated by this Agreement and the other Transaction Documents and, from and
after the earliest to occur of (i) the Issue Date, (ii) the public announcement
of the transactions contemplated by this Agreement and the other Transaction
Documents, and (iii) the public announcement of our discussions regarding the
transactions contemplated by this Agreement and the other Transaction Documents,
may disclose to any person, without limitation of any kind, the tax treatment
and tax structure of the transactions contemplated by this Agreement and the
other Transaction Documents and all materials (including opinions or other tax
analyses) that are provided relating to such treatment or structure.

 

Section Titles. The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

Exhibits, etc. All exhibits, schedules and annexes to this Agreement constitute
part of this Agreement and are hereby incorporated by this reference in this
Agreement.

 

Specific Performance. Each of the Resorts Group Companies acknowledges and
agrees that Holder would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, such Resorts Group Company agrees
that Holder shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
parties hereto and the matter.

 

Remedies Cumulative. The enumeration of the rights and remedies of KINA and any
Holder set forth in this Agreement and the other Transaction Documents is not
intended to be exhaustive and the exercise by KINA or any Holder of any right or
remedy shall not preclude the exercise of any other right or remedy herein or in
any of the other Transaction Documents, all of which shall be cumulative, and
shall be in addition to any other right or remedy given hereunder or thereunder
or that may now or hereafter exist at law or in equity or by suit or otherwise.
No delay or failure to take any action on the part of KINA or any Holder in
exercising any right, remedy, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, remedy,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege or shall be construed to
be a waiver of any Default or any Event of Default. No course of dealing between
or among KINA and any of the Holders, any of the Guarantors, the Purchaser or
Holdings shall be effective to change, modify or discharge any provision of this
Agreement or any of the other Transaction Documents or to constitute a waiver of
any Default or Event of Default unless such change, modification, discharge or
waiver is acknowledged in writing by KINA and each Holder. Nothing contained in
this Agreement shall release the Purchaser from any of its obligations under any
Transaction Document to which it is a party except to the extent of amounts
irrevocably and indefeasibly paid under the Transaction Documents in respect of
such obligations. The obligations of the Resorts Group Companies hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason (other than the irrevocable and indefeasible payment in full in cash of
the Obligations and as otherwise set forth herein), and shall not be subject to
any defense of set-off or counterclaim.

 

- 22 -



--------------------------------------------------------------------------------

Counterparts. This Agreement may be executed by the parties with counterpart
signature pages or in separate counterparts (including by facsimile), each of
which when executed and delivered shall be an original, but all counterparts
shall together constitute one and the same instrument.

 

Termination of Option Agreement. As of the date hereof, KINA and Resorts agree
that the Option Agreement hereby is terminated and of no further force and
effect. Each of the parties hereto acknowledges and agrees that no duties,
debts, claims, commitments, liabilities or obligations of any party under the
Option Agreement shall survive such termination.

 

Other Agreements. Unless the context otherwise requires, references in any of
the Transaction Documents to any agreement shall refer to such agreement, as the
same may be amended, supplemented or modified from time to time in accordance
with its terms.

 

[SIGNATURE PAGES FOLLOWS]

 

- 23 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COLONY RIH HOLDINGS, INC.

By:

  /s/    NICHOLAS L. RIBIS    

--------------------------------------------------------------------------------

   

Name:  Nicholas L. Ribis

   

Title:    Vice Chairman and Executive Vice President

 

RESORTS INTERNATIONAL HOTEL AND CASINO, INC.

By:

  /s/    NICHOLAS L. RIBIS    

--------------------------------------------------------------------------------

   

Name:  Nicholas L. Ribis

   

Title:    Vice Chairman and Executive Vice President

 

RESORTS REAL ESTATE HOLDINGS, INC.

By:

  /s/    NICHOLAS L. RIBIS    

--------------------------------------------------------------------------------

   

Name:  Nicholas L. Ribis

   

Title:    Vice President

 

RESORTS INTERNATIONAL HOTEL, INC.

By:

  /s/    NICHOLAS L. RIBIS    

--------------------------------------------------------------------------------

   

Name:  Nicholas L. Ribis

   

Title:    Vice Chairman and Executive Vice President

 

- 24 -



--------------------------------------------------------------------------------

NEW PIER OPERATING COMPANY, INC.

By:

  /s/    NICHOLAS L. RIBIS    

--------------------------------------------------------------------------------

   

Name:  Nicholas L. Ribis

   

Title:    Vice Chairman and Executive Vice President

 

KERZNER INTERNATIONAL NORTH AMERICA, INC.

By:

  /s/    WILLIAM C. MURTHA    

--------------------------------------------------------------------------------

   

Name:  William C. Murtha

   

Title:    Senior Vice President

 

- 25 -



--------------------------------------------------------------------------------

ANNEX I

 

Certain Definitions

 

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls, or is under common control with, or is
controlled by, such Person; provided, however, that Holdings shall not be deemed
to be an Affiliate of any Wholly Owned Subsidiary of Holdings and no Wholly
Owned Subsidiary of Holdings shall be deemed to be an Affiliate of any other
Wholly Owned Subsidiary. As used in this definition, “control” (including, with
its correlative meanings, “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).

 

“Agreement” shall mean this Agreement (including the Exhibits, Schedules and
Annexes hereto), as the same from time to time may be amended, supplemented or
waived in accordance with its terms.

 

“Assignment” shall have the meaning set forth in Section 3.1(f).

 

“Beneficial Owner” shall have the meaning assigned to such term in Rules 13d-3
and 13d-5 under the Exchange Act. The terms “Beneficially Owns” and
“Beneficially Owned” shall have a corresponding meaning.

 

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the States of New York or
New Jersey.

 

“Capital Expenditures” shall mean, for any period, any direct or indirect (by
way of acquisition of securities of a Person or the expenditure of cash or the
transfer of Property or the incurrence of Indebtedness) expenditures of a person
which should be capitalized in accordance with GAAP, including all such
expenditures with respect to fixed or capital assets (including, without
limitation, expenditures for maintenance and repairs which should be capitalized
in accordance with GAAP), excluding (a) any expenditure made from the proceeds
of asset sales or from casualty or condemnation events (or from deductibles with
respect to any such casualty or condemnation event), and (b) the purchase price
of equipment to the extent that the consideration therefor consists of used or
surplus equipment being traded in at such time or the proceeds of a concurrent
sale of such used or surplus equipment.

 

“Capital Lease” as applied to any person, shall mean any lease of any Property
by that person as lessee which, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
person.

 

“Capital Lease Obligations” shall mean, for any person, all obligations of such
person to pay rent or other amounts under a Capital Lease, and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

“Cash Equivalents” shall mean, for any person: (a) direct obligations of the
United States of America, or of any agency thereof, or obligations guaranteed as
to principal and interest by the United States of America, or by any agency
thereof, in either case maturing not more than

 

I-1



--------------------------------------------------------------------------------

one year from the date of acquisition thereof by such person; (b) time deposits,
certificates of deposit or bankers’ acceptances (including eurodollar deposits)
issued by (i) any bank or trust company organized under the laws of the United
States of America or any state thereof and having capital, surplus and undivided
profits of at least $500.0 million and a deposit rating of investment grade or
(ii) any Lender; (c) commercial paper rated A-1 or better by S&P or P-1 or
better by Moody’s, respectively, maturing not more than 270 days from the date
of acquisition thereof by such person; (d) repurchase obligations with a term of
not more than 30 days for underlying securities of the types described in clause
(a) above entered into with a bank meeting the qualifications described in
clause (b) above; (e) securities with maturities of six months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least A by S&P or A by Moody’s; or (f)
money market mutual funds that invest primarily in the foregoing items.

 

“Casino Property” shall mean the real property owned or leased by RIH in the
County of Atlantic, State of New Jersey, as more particularly set forth on
Schedule 2.1(1) attached hereto, the real property owned by New Pier in the
County of Atlantic, State of New Jersey, as more particularly set forth on
Schedule 2.1(1) attached hereto, and the real property owned by Resorts in the
County of Atlantic, State of New Jersey, as more particularly set forth on
Schedule 2.1(1) attached hereto.

 

“Change of Control” shall mean, at any time, the occurrence of any of the
following: (a) prior to the consummation of an IPO, the Permitted Holders cease
to be the Beneficial Owner directly or indirectly of at least 51% of the fully
diluted Voting Stock of Holdings; (b) following the consummation of an IPO, (i)
any “person” (including any group that is deemed to be a “person” but, in any
event, excluding the Permitted Holders or any “group” that includes any of the
Permitted Holders) is or becomes the Beneficial Owner of more of the fully
diluted Voting Stock of the Company than the Voting Stock of the Company
Beneficially Owned by the Permitted Holders, or (ii) during any period of 24
consecutive months commencing after the Issue Date, individuals who at the
beginning of such period constituted Holdings’ Board of Directors (together with
any new or replacement directors whose election by Holdings’ Board of Directors
or whose nomination for election by Holdings’ shareholders was approved by a
vote of at least a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved by the Permitted Holders) cease for any
reason to constitute a majority of the directors then in office; or (c) on or
after the Issue Date, Holdings fails to own, directly or indirectly, all of the
Equity Interests of any other Resorts Group Company. The terms “person” and
“group” shall have the meanings ascribed to such terms in Section 13(d) of the
Exchange Act.

 

“Charges” shall mean all Federal, state, county, city, municipal, local, foreign
or other governmental taxes, levies or assessments relating to (a) the
Obligations of each of Holdings and Purchaser, (b) employees, payroll, income or
gross receipts of each of Holdings and Purchaser, (c) the ownership or use by
each of Holdings and Purchaser of any of its respective assets, (d) the other
assets of any of Holdings and Purchaser, or (e) any other aspect of any of
Holdings’ or Purchaser’s business.

 

“CIT Agreements” shall mean, (a) the Amended and Restated Loan and Security
Agreement dated as of June 24, 2002, by and between CIT Group/Equipment
Financing, Inc. and

 

I-2



--------------------------------------------------------------------------------

RIH, as amended by that certain Amendment No. 1 to Amended and Restated Loan and
Security Agreement made as of September 22, 2003 and that certain Amendment No.
2 to Amended and Restated Loan and Security Agreement made as of January 16,
2004 (collectively, the “CIT Loan Agreement”), (b) other instruments and
documents that were executed and delivered in connection with the CIT Loan
Agreement, including, without limitation, that certain Guaranty and Suretyship
Agreement, dated as of June 24, 2002, by Resorts in favor of CIT Group/Equipment
Financing, Inc., and (c) any other instruments or documents that may at any time
in the future be executed and delivered in connection with the CIT Loan
Agreement, in each case, as has been and may subsequently be amended from time.

 

“CIT Credit Facility” shall mean the CIT Agreements, as the same may
subsequently be amended in any way in accordance with Section 5.8.

 

“CIT Subordination Agreement” shall mean the Subordination Agreement dated as of
March 18, 2004, among CIT/Group/Equipment Financing, Inc., Resorts, RIH, New
Pier and KINA.

 

“Code” shall mean the Uniform Commercial Code of the jurisdiction with respect
to which such term is used, as in effect from time to time.

 

“Colony Investors” shall mean Colony Investors IV, L.P.

 

“Contingent Obligation” shall mean, as to any person, any obligation of such
person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; or (d)
otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business, any product warranty in the
ordinary course of business and any lease guarantees executed by any Resorts
Group Company in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated potential liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such person in good
faith.

 

“Default” shall have the meaning assigned to it in the Secured Promissory Note.

 

I-3



--------------------------------------------------------------------------------

“Disqualified Capital Stock” shall mean, with respect to any person, any Equity
Interest or Equity Right of such person that, by its terms or by the terms of
any agreement relating thereto (or by the terms of any security into which it is
convertible or exercisable or for which it is exchangeable or by the terms of
any agreement relating thereto), or upon the happening of any event, matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof payable to Holdings or a Wholly Owned Subsidiary of Holdings) or is
mandatorily redeemable (other than (i) solely for Qualified Capital Stock, (ii)
upon a sale of assets or a Change of Control so long as any such mandatory
redemption in the case of a sale of assets or Change of Control is conditioned
upon the prior payment in full of the Obligations or (iii) as a result of a
redemption required by Gaming Law), for any reason, including pursuant to a
sinking fund obligation or otherwise, or is redeemable for any reason at the
option of the holder thereof (other than solely for Qualified Capital Stock or
as provided in clause (ii) above) or exchangeable, exercisable or convertible
into debt securities of the issuer thereof at the option of the holder thereof,
in whole or in part, on or prior to the date which is 181 days after April 25,
2008.

 

“Environmental Indemnity Agreement” shall have the meaning set forth in Section
3.1(l).

 

“Equity Interests” shall mean, with respect to any specified person, any and all
shares, stock, interests, participations or other equivalents (including
membership interests and partnership interests), regardless of how designated
and whether voting or non-voting, of such specified person, and any other
interest or participation that confers on a person the right to receive a share
of the profits and losses of, or distributions of assets of, such specified
person (regardless of how designated and whether voting or nonvoting), including
common stock, preferred stock or any other “equity security” (as such term is
defined in Rule 311-1 of the General Rules and Regulations promulgated by the
SEC under the Exchange Act), whether outstanding on the Issue Date or issued
thereafter.

 

“Equity Rights” shall mean, with respect to any person, any outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities exercisable
or convertible into or exchangeable for, any additional Equity Interests of any
class, or partnership or other ownership interests of any type in, such person.

 

“Event of Default” shall have the meaning assigned to it in the Secured
Promissory Note.

 

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder.

 

“fair market value” shall mean, with respect to any Property, a price (after
taking into account any liabilities relating to such Property), as determined by
Holdings in good faith, that is within a reasonable range of prices which could
be negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing and able buyer, neither of which is under any
compulsion to complete the transaction.

 

“First Mortgage” shall have the meaning set forth in Section 3.1(e).

 

“Fiscal Year” shall mean the fiscal year of Holdings.

 

I-4



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles set forth as of the
relevant date in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination. For purposes of clarity, accounts of one party required to be
disclosed in the accounts of another party solely as a result of disclosure
required by the SEC under “pushdown” accounting shall not be treated as the
accounts of such other party unless otherwise required under GAAP.

 

“Gaming Authority” shall mean the New Jersey Casino Control Commission and the
New Jersey Division of Gaming Enforcement (including any successors to either of
them), and any other New Jersey Governmental Authority which regulates gaming in
any jurisdiction in the State of New Jersey in which any of the Resorts Group
Companies conduct gaming activities and has jurisdiction over such persons.

 

“Gaming Law” shall mean any New Jersey Law relating to gaming or gaming
activities established by any Gaming Authority.

 

“Guarantee” shall mean (i) the Holdings Guarantee, (ii) the RRN Guarantee, or
(iii) any guarantee issued by a New Guarantor.

 

“Guarantor” shall mean any issuer of a Guarantee.

 

“Governmental Authority” shall mean any government or political subdivision of
the United States or any other country or any agency, authority, board, bureau,
central bank, commission, department or instrumentality thereof or therein,
including, without limitation, any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic, or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to such government or political subdivision, including any Gaming Authority.

 

“Holder” shall, unless the context otherwise requires, mean, at any time, any
holder of all or any portion of the Note at such time, which on the Issue Date
shall be KINA.

 

“Holdings” shall have the meaning set forth in the first paragraph of this
Agreement, together with its successors and permitted assigns, including in
connection with any permitted merger.

 

“Holdings Guarantee” shall have the meaning set forth in Section 3.1(g).

 

“incur” shall mean, with respect to any Indebtedness or other obligation of any
person, to create, issue, incur (including by conversion, exchange or
otherwise), assume, guarantee or otherwise become liable in respect of such
Indebtedness or other obligation or the recording, as required pursuant to GAAP
or otherwise, of any such Indebtedness or other obligation on the balance sheet
of such person, or to grant or create a Lien upon any Property of such person to
secure any Indebtedness of another person (and “incurrence,” “incurred” and
“incurring” shall have meanings correlative to the foregoing).

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money; (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such person under conditional sale or other

 

I-5



--------------------------------------------------------------------------------

title retention agreements relating to property purchased by such person; (d)
all obligations of such person issued or assumed as the deferred purchase price
of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business and amounts payable to
repurchase Equity Interests in excess of the amount paid in accordance with
Section 5.7); (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such person, whether or
not the obligations secured thereby have been assumed (provided, however, that
if such obligations have not been assumed, the amount of such Indebtedness
included for the purposes of this definition will be the amount equal to the
lesser of the fair market value of such property and the amount of the
Indebtedness secured); (f) all Capital Lease Obligations (including synthetic
lease obligations) and Purchase Money Obligations of such person; (g) all
obligations of such person in respect of Interest Rate Protection Agreements,
foreign currency exchange agreements or other interest or exchange rate hedging
arrangements; (h) all obligations of such person as an account party in respect
of letters of credit and bankers’ acceptances, except obligations in respect of
letters of credit issued in support of obligations not otherwise constituting
Indebtedness shall not constitute Indebtedness except to the extent such letter
of credit is drawn and not reimbursed within two Business Days; and (i) all
Contingent Obligations of such person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (h) above. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner unless recourse is limited, in which case
the amount of such Indebtedness shall be the limited amount. The amount of
Indebtedness of the type referred to in clause (g) above of any person shall be
zero unless and until such Indebtedness shall be terminated, in which case the
amount of such Indebtedness shall be the then termination payment due thereunder
by such person.

 

“Indenture” shall mean that certain Indenture dated as of March 22, 2002, among
Resorts, the guarantors party thereto and Bankers Trust Company, as trustee.

 

“Indenture Default” shall mean any Event of Default (as such term is defined in
the Indenture as in effect on the date of this Agreement).

 

“Indenture Security Agreement” shall mean that certain Security Agreement dated
as of March 22, 2002, among Resorts, the guarantors party thereto and Deutsche
Bank Trust Company Americas (formerly Bankers Trust Company), as trustee.

 

“Interest Rate Protection Agreement” shall mean, for any person, an interest
rate swap, cap or collar agreement or similar arrangement between such person
and one or more financial institutions providing for the transfer or mitigation
of interest risks either generally or under specific contingencies.

 

“Investment” shall have the meaning set forth in Section 4.11.

 

“IPO” shall mean an initial underwritten offering of common stock of a Resorts
Group Company for cash pursuant to an effective registration statement under the
Securities Act following which the common stock of such Resorts Group Company is
listed on a national securities exchange or quoted on the national market system
of NASDAQ stock market.

 

“Issue Date” shall mean the date of this Agreement.

 

“KINA” shall have the meaning set forth in the first paragraph hereof.

 

I-6



--------------------------------------------------------------------------------

“Laws” shall mean, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, including without
limitation the interpretation thereof by any Governmental Authority charged with
the enforcement thereof.

 

“Lease Agreement” shall have the meaning set forth in the recitals hereto.

 

“Lease Amendment” shall have the meaning set forth in Section 3(f).

 

“Lien” shall mean, with respect to any Property, any mortgage, lien, pledge,
claim, charge, security interest or encumbrance of any kind, any other type of
preferential arrangement in respect of such Property having the effect of a
security interest, including any easement, right-of-way or other encumbrance on
title to Real Property, and any agreement to give any of the foregoing.

 

“Material Adverse Effect”, with respect to any specified Person, shall mean a
material adverse effect on (a) the business, assets, operations or financial or
other condition of such specified Person and its Wholly Owned Subsidiaries taken
as a whole, or (b) the Resort Group Companies’ ability to pay and satisfy the
Obligations in accordance with the terms thereof.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“New Guarantor” shall mean any Subsidiary of Resorts that shall have issued a
guarantee pursuant to Section 5.6.

 

“New Jersey Casino Control Commission” shall mean the commission defined in New
Jersey Statutes Annotated 5:12-14 as amended from time to time.

 

“New Pier” shall have the meaning set forth in the first paragraph of this
Agreement, together with its successors and permitted assigns, including in
connection with any permitted merger.

 

“Note” shall have the meaning set forth in the Secured Promissory Note.

 

“Obligations” shall mean all debts, liabilities, and obligations for monetary
amounts (whether or not such amounts are liquidated or determinable) owing by
Purchaser and the other Resorts Group Companies to any Holder and arising under
any of the Notes or the other Transaction Documents, and all covenants and
duties regarding such amounts, of any kind or nature, present or future, whether
or not evidenced by any note, agreement or other instrument, arising under any
of the Notes or the other Transaction Documents. This term includes, without
limitation, all interest, charges, expenses, attorneys’ fees and any other sum
chargeable to Purchaser or any other Resorts Group Company under any of the
Notes or other Transaction Document.

 

“Operating Company Debt” shall mean all Indebtedness of any Resorts Group
Company (other than Purchaser and Holdings) on the date hereof. The Operating
Company Debt is identified on Schedule 2.1(2).

 

“Operating Company Debt Documents” means all material agreements, documents and
instruments executed and delivered in connection with Operating Company Debt.

 

I-7



--------------------------------------------------------------------------------

“Option Agreement” shall have the meaning set forth in the recitals hereto.

 

“Permitted Holders” shall mean Colony Investors and any Affiliates thereof and
Thomas J. Barrack, Jr., Nicholas L. Ribis, Colony RIH Voteco, LLC, Colony GP IV,
Inc., Colony Capital IV, L.P. and any investment fund, partnership or other
person sponsored by or formed at the direction of Colony Capital LLC, a Delaware
limited liability company, or any successor organization (unless such investment
fund, partnership or other person is not managed by a person that is an
Affiliate or Related Person of any of the foregoing). As used herein, the term
“Related Person” means (a) any controlling stockholder, 80% (or more) directly
or indirectly owned Subsidiary, or immediate family member (in the case of an
individual), of any Permitted Holder, or (b) any trust, corporation, partnership
or other entity if (x) the beneficiaries, stockholders, partners, members,
owners or other persons beneficially owning (as defined in Rule 13d-3 and Rule
13d-5 under the Exchange Act) in the aggregate 80% or more of the voting stock
of such trust, corporation, partnership or entity consist of any one or more
Permitted Holders or such other Permitted Holders referred to in clause (a), or
(y) a general partner or managing member or person otherwise controlling or
having the power to direct, or cause the direction of, the management and
policies of such trust, corporation, partnership or entity is any one or more of
the Permitted Holders or such other persons referred to in clause (a).

 

“Person” or “person” shall mean any individual, corporation, company, voluntary
association, partnership, limited liability company, joint venture, trust, other
entity, unincorporated organization or government (or any agency,
instrumentality or political subdivision thereof).

 

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, real property interests,
trademarks, trade names, equipment and proceeds of the foregoing and Equity
Interests or other ownership interests of any person.

 

“Purchase Agreement” shall have the meaning set forth in Section 3.1(c).

 

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred within 135 days after such acquisition of such Property
by such person.

 

“Qualified Capital Stock” shall mean with respect to any person any Equity
Interests of such person which is not Disqualified Capital Stock.

 

“Real Property” shall mean all right, title and interest of Holdings or
Purchaser (including, without limitation, any leasehold estate) in and to a
parcel of real property owned or operated by Holdings or Purchaser, whether by
lease, license or other use or occupancy agreement, together with, in each case,
all improvements and appurtenant fixtures, equipment, personal property,
easements and other property and rights incidental to the ownership, lease or
operation thereof or thereon.

 

“Resorts” shall have the meaning set forth in the first paragraph of this
Agreement, together with its successors and permitted assigns, including in
connection with any permitted merger.

 

I-8



--------------------------------------------------------------------------------

“Resorts Group Company” shall have the meaning set forth in the first paragraph
of this Agreement.

 

“Resorts Purchase Agreement” shall have the meaning set forth in the recitals
hereto.

 

“Restricted Payment” shall mean (a) the declaration of any dividends or any
other payment or distribution of cash or other property or assets in respect of
a Resorts Group Company (other than, in the case of any Resorts Group Company
other than Purchaser, any dividend or distribution consisting solely of shares
of Qualified Capital Stock), or (b) any payment on account of the purchase,
redemption, acquisition or other retirement of a Resorts Group Company’s Stock
or other payment or distribution made in respect thereof, either directly or
indirectly (other than, in the case of any Resort Group Company other than
Purchaser, any payment consisting solely of shares of Qualified Capital Stock).
Notwithstanding anything to the contrary contained herein, Restricted Payments
shall not include the declaration and payment of dividends by Holdings to its
stockholders in the amount of Remaining Funds (as defined in the Indenture as in
effect on the date of this Agreement).

 

“RIH” has the meaning set forth in the first paragraph of this Agreement,
together with its successors and permitted assigns, including in connection with
any permitted merger.

 

“RRN Guarantee” shall have the meaning set forth in Section 3.1(i).

 

“S&P” shall mean Standard & Poor’s, a division of The McGraw Hill Companies.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Secured Promissory Note” has the meaning set forth in Section 3.1(b).

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended, and all rules and regulations of the SEC promulgated thereunder.

 

“Security Agreement” has the meaning set forth in Section 3.1(d).

 

“Stock Pledge Agreement” has the meaning set forth in Section 3.1(h).

 

“Subordination Agreement” has the meaning set forth in Section 3.1(k).

 

“Subsidiary” shall mean, with respect to any person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such person and/or one or
more Subsidiaries of such person.

 

“Termination of Option Agreement” shall have the meaning set forth in the
recitals hereto.

 

“Transaction Documents” shall mean this Agreement, the Secured Promissory Note
and the other Notes, the Purchase Agreement, the Security Agreement, the Lease
Agreement, the

 

I-9



--------------------------------------------------------------------------------

Lease Amendment, the Assignment, the Holdings Guarantee, the Stock Pledge
Agreement, the Environmental Indemnity Agreement, the RRN Guarantee, the First
Mortgage, the Termination of Option Agreement, the CIT Subordination Agreement
and the Subordination Agreement, in each case all documents, instruments and
agreements related thereto or to be executed and delivered in connection
therewith (including any certificate, instrument or written statement
contemplated by or made or delivered pursuant thereto or in connection
therewith) and all exhibits, appendices, schedules and annexes to any thereof,
in each case (unless the context otherwise requires) as the same may be amended,
supplemented or modified from time to time in accordance with its terms.

 

“Voting Stock” shall mean, with respect to any Person, the capital stock
(including any and all shares, interests (including partnership, membership and
other equity interests), participations, rights in, or other equivalents
(however designated and whether voting or nonvoting) of, such capital stock, and
any and all rights, warrants or options exchangeable for or convertible or
exercisable into such capital stock) of such Person that ordinarily has voting
power for the election of directors (or persons performing similar functions) of
such Person, whether at all times or only as long as no senior class of Equity
Interests has such voting power by reason of any contingency.

 

“Wholly Owned Subsidiary” shall mean, with respect to any person, any
corporation, partnership or other entity of which all of the Equity Interests
(other than, in the case of a corporation, directors’ qualifying shares or
nominee shares required under applicable law) are directly or indirectly owned
or controlled by such person and/or one or more Wholly Owned Subsidiaries of
such person.

 

I-10